Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT by and among JOSLIN, LESSER & ASSOCIATES, INC., as the Company, EACH OF THE STOCKHOLDERS OF JOSLIN, LESSER & ASSOCIATES, INC., as Company Stockholders, THE STOCKHOLDER REPRESENTATIVE and NV5 HOLDINGS, INC., as Buyer January 30, 2015 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Defined Terms 1 Index of Defined Terms 7 General Provisions 9 ARTICLE II SALE AND PURCHASE OF SHARES; CLOSING 10 Sale and Purchase of Shares 10 Closing 10 Closing Deliveries 10 ARTICLE III PURCHASE PRICE 12 Purchase Price 12 Adjustments and Allocations 13 Contingent Payment 14 Issuance of Buyer Common Stock 16 Wire Transfer Instructions 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY STOCKHOLDERS 17 Organization; Good Standing 18 Power and Authority; Enforceability 18 Subsidiaries 18 Capitalization 18 Indebtedness 19 Material Contracts 19 Sufficiency of Assets 20 Accounts Receivable; Prepaid Deposits; Accounts Payable 20 Financial Statements 21 No Undisclosed Liabilities 21 Equipment 21 Insurance 22 Real Estate 22 Leases 22 Employee Benefits 22 Employees and Labor Matters 23 No Conflict 24 Litigation 24 Compliance with Laws 25 Brokers or Finders 25 Intellectual Property 25 Environmental Matters 26 Affiliate Transactions 27 Licenses and Permits 27 Tax Returns and Payments 27 i Severance 28 Absence of Certain Changes or Events 28 Product and Service Warranties 28 Customers 29 Construction. 29 Bank Accounts 29 Full Disclosure 29 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY STOCKHOLDERS 29 Capacity and Authority; Enforceability 29 Ownership of Shares 30 No Conflict 30 Litigation 30 Brokers or Finders 30 Affiliate Transactions 31 United States Person 31 Securities Law Matters 31 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 32 Organization; Good Standing 33 Power and Authority; Enforceability 33 No Conflict 33 Litigation 33 Brokers or Finders 33 Financial and Regulatory Matters 33 ARTICLE VII COVENANTS 34 Certain Tax Matters 34 Cooperation and Proceedings; Access to Records 36 Further Action 36 Noncompetition, Nonsolicitation, and Nondisparagement 36 Confidentiality 37 Customer and Other Business Relationships 39 Buyer Stock 39 ARTICLE VIII DIRECTORS AND OFFICERS; PROFESSIONAL LIABILITY PRIOR ACTS INSURANCE 40 Directors and Officers 40 ARTICLE IX STOCKHOLDER REPRESENTATIVE 40 Designation; Powers 40 Authority 41 ARTICLE X SURVIVAL; INDEMNIFICATION; DISPUTE RESOLUTION 42 Survival 42 Indemnification Obligations of the Company Stockholders 42 Indemnification Obligations of Buyer 43 Limitations 44 Notice of Indemnification; Indemnification Procedure 44 Indemnification Payments; Setoff Against Promissory Notes 46 ii Character of Indemnity Payments 47 Investigations 47 Exclusive Remedy 47 Jurisdiction; Governing Law 48 Equitable Remedies 48 ARTICLE XI CONFIDENTIALITY 48 Non-Disclosure of Information 48 Publicity 48 Damages 48 ARTICLE XII GENERAL 49 Entire Agreement 49 Headings 49 Notices 49 Exhibits and Schedules 50 Termination of Obligations 50 Severability 50 Waiver 51 Assignment 51 Successors and Assigns 51 Amendments 51 Counterparts; Facsimiles 51 SCHEDULES Schedule 1.1(b) Key Employees Schedule 2.3(a)(iii) Resignations Schedule 2.3(a)(iv) Consents Schedule 4.1 Foreign Qualifications Schedule 4.4 Capitalization Schedule 4.5 Indebtedness Schedule 4.6(a) Material Contracts Schedule 4.6(b) Enforceability of Material Contracts Schedule 4.7 Sufficiency of Assets Schedule 4.8(a) Accounts Receivable Schedule 4.8(b) Prepaid Deposits Schedule 4.9 Financial Statements Schedule 4.10 Undisclosed Liabilities Schedule 4.11 Equipment Schedule 4.12 Insurance Schedule 4.14 Leased Real Property Schedule 4.15(a) Employee Benefit Plans Schedule 4.15(f) Parachute Payments Schedule 4.16(a) Employees Schedule 4.16(e) Employment-Related Proceedings Schedule 4.17 No Conflict iii Schedule 4.18 Litigation Schedule 4.21(a) Owned Intellectual Property Schedule 4.21(b) Intellectual Property Licenses Schedule 4.22 Environmental Matters Schedule 4.23 Affiliate Transactions Schedule 4.25(b) Tax Returns and Payments Schedule 4.28 Product and Service Warranties Schedule 4.31 Bank Accounts Schedule 5.2 Ownership of Shares EXHIBITS Exhibit A Company Stockholders Exhibit B Company Closing Certificate Exhibit C Company Officer’s Certificate Exhibit D Company Tax Certificate Exhibit E Form of Opinion of Counsel Exhibit F Buyer Closing Certificate Exhibit G Form of Promissory Note Exhibit H Form of Lock-Up Agreement iv STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”) is made as of January 30, 2015, by and among (i) JOSLIN, LESSER & ASSOCIATES, INC. , a Massachusetts corporation (the “ Company ”), (ii) each of the holders of issued and outstanding shares of capital stock of the Company (the “ Company Stockholders ”), (iii) Stuart D. Lesser, solely in his capacity as the Stockholder Representative, as appointed pursuant to Section 9.1 hereof (the “ Stockholder Representative ”), and (iv) NV5 HOLDINGS, INC. , a Delaware corporation, or its assigns (“ Buyer ”). Buyer, the Company, the Company Stockholders and the Stockholder Representative are sometimes referred to separately in this Agreement as a “ Party ” and collectively as the “ Parties .” WHEREAS , the Company is engaged in the business of providing project management for construction projects in Massachusetts and managing the design and construction of public and private facilities (the “ Business ”); WHEREAS , the Company Stockholders set forth on Exhibit A collectively are the record and beneficial owners of all of the issued and outstanding shares of Company Common Stock (the “ Shares ”), which Shares constitute all of the issued and outstanding shares of capital stock of the Company; and WHEREAS , the Company Stockholders desire to sell, and Buyer desires to purchase, all of the Shares for the consideration and on the other terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the foregoing and of the mutual premises, covenants, representations, warranties and agreements set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1 Defined Terms . For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the meanings assigned to them in this Section 1.1
